     Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 1 of 37            FILED
                                                                         2021 Jan-06 AM 11:22
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

NUCLEAR DEVELOPMENT LLC,             )
                                     )
       Plaintiff,                    )
                                     )
V.                                   )      Case No.: 5:18-CV-01983-LCB
                                     )
TENNESSEE VALLEY                     )          ORAL ARGUMENT
AUTHORITY,                           )            REQUESTED
                                     )
       Defendant.                    )
                                     )


      DEFENDANT'S RESPONSE IN OPPOSITION TO PLAINTIFF'S
              MOTION FOR SUMMARY JUDGMENT




                HIGHLIGHTED PORTIONS CONFIDENTIAL
     Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 2 of 37




                                         TABLE OF CONTENTS

                                                                                                                    Page

TABLE OF AUTHORITIES ..................................................................................... i

INTRODUCTION ..................................................................................................... 1

STATEMENT OF FACTS ........................................................................................ 2

ARGUMENT ........................................................................................................... 17

         I.       Summary judgment should not be entered in ND's favor on
                  whether TVA's transfer of the Bellefonte site to ND without NRC
                  approval would have been unlawful. .................................................. 17

                  A.       Transfer of ownership to ND would have violated the
                           Construction Permits ................................................................. 17

                  B.       Transfer of ownership to ND would have violated the AEA ... 18

         II.      Summary judgment should not be entered in ND's favor on
                  whether ND failed to satisfy a condition precedent. ........................... 22

         III.     Summary judgment should not be entered in ND's favor on its
                  specific performance claim because there is evidence that ND was
                  not ready, willing, and able to close .................................................... 26

         IV.      Summary judgment should not be entered in ND's favor on
                  TVA's affirmative defense of illegality .............................................. 26

         V.       Summary judgment should not be entered in ND's favor on its
                  equitable estoppel argument. ............................................................... 28

         VI.      ND cannot recover ancillary monetary relief as incidental
                  damages ............................................................................................... 30

CONCLUSION ........................................................................................................ 30
     Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 3 of 37




                                     TABLE OF AUTHORITIES


                                                                                                            Page(s)

Cases

Alfa Specialty Ins. Co. v. Jennings,
   906 So. 2d 195 (Ala. Civ. App. 2005) ................................................................ 27

Apotex Inc. v. Sano.ft-Aventis,
  2009 WL 10688058 (D.N.J. June 30, 2009) ....................................................... 23

Bassidji v. Goe,
  413 F.3d 928 (9th Cir. 2005) .............................................................................. 27

In re BCP Mgmt., Inc.,
    320 B.R. 265 (Bankr. D. Del. 2005) ................................................................... 29

Coast Fed. Bank, FSB v. United States,
  323 F.3d 1035 (Fed. Cir. 2003) .......................................................................... 25

Cudd v. Wood,
  89 So. 52 (Ala. 1921) .......................................................................................... 26

Durden v. Furniture Fair of Dothan, Inc.,
  348 So. 2d 1375 (Ala. 1977) ............................................................................... 26

Fed. Crop Ins. Corp. v. Merrill,
   332 U.S. 380 (1947) ............................................................................................ 29

Goodwin v. Tr. Co. of Columbus,
  242 S.E.2d 302 (Ga. App. 1978) ........................................................................ 27

Grimes v. Alfa Mut. Ins. Co.,
   227 So. 3d 4 75 (Ala. 2017) ................................................................................. 27

Guar. Fin. Servs., Inc. v. Ryan,
  928 F.2d 994 (11th Cir. 1991) ............................................................................ 23

Kaiser Steel Corp. v. Mullins,
   455 U.S. 72 (1982) .............................................................................................. 27
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 4 of 37




Korea Devel. Corp. v. United States,
  9 Cl. Ct. 167 (1985) ............................................................................................ 23

Martin v. Social Security Admin., Comm 'r,
  903 F.3d 1154 (11th Cir. 2018) .......................................................................... 22

Massachusetts v. NRC,
  878 F. 2d 1516 (1st Cir. 1989) ............................................................................ 22

Palmer v. Chamberlain,
   191 F.2d 532 (5th Cir. 1951) .............................................................................. 27

In the Matter ofPub. Serv. Co. ofInd., Inc.,
    7 N.R.C. 179 (1978) ............................................................................................ 20

In the Matter ofPub. Serv. Co. of NH v. NRC,
    7 N.R.C. 1 (1978) ................................................................................................ 22

Seh Ahn Lee v. United States,
   895 F.3d 1363 (Fed. Cir. 2018) .......................................................................... 28

Siegel v. Atomic Energy Comm 'n,
   400 F.2d 778 (D.C. Cir. 1968) ............................................................................ 22

Smithy Braedon Co. v. Hadid,
  825 F .2d 787 (4th Cir. 1987) .............................................................................. 27

Troutman v. S. Ry. Co.,
   441 F.2d 586 (5th Cir. 1971) .............................................................................. 27

Unger v. Leviton,
  787 N.Y.S.2d 625 (Sup. Ct. 2004) ...................................................................... 27

United States v. Johnson Controls, Inc.,
  713 F.2d 1541 (Fed. Cir. 1983) .......................................................................... 23

United States v. Ryals,
  480 F.3d 1101 (11th Cir. 2007) .......................................................................... 21

Statutes

42 U.S.C. § 2014cc .................................................................................................. 19

42   u.s.c. § 2131 ...................................................................................................... 18
                                                             11
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 5 of 37




Other Authorities

10 C.F.R. § 50.2 ....................................................................................................... 19

52 Fed. Reg. 38077-01 (Oct. 14, 1987) ................................................................... 15

20 NRC 765 (1984) .................................................................................................. 21




                                                           111
    Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 6 of 37




                                INTRODUCTION

      This Court should not enter summary judgment in favor of Plaintiff Nuclear

Development LLC ("ND") because it would be inconsistent with controlling law and

because there are genuine issues of material fact on several key issues.

      ND begins its brief with an array of factual assertions that have no relevance

to the summary judgment issues. ND paints itself as a victim of a nefarious plot by

TVA's CEO to seek revenge for comments adverse to TVA made by an ND

representative to Memphis officials. As demonstrated below, however, this tale is

pure fiction. The evidence shows that TVA did not close the transaction because

TVA had a legal opinion from one of the Nation's leading nuclear law firms that it

would be unlawful to do so. In addition, an NRC official had expressed concern to

TVA about TVA relinquishing control of the site without NRC approval.

Furthermore, ND's general counsel acknowledged to TVA before the closing date

that the transfer of the Bellefonte site without NRC approval would be illegal.

      As for ND's summary judgment arguments, they come up short. In order to

be entitled to summary judgment, ND would have to establish all of the following

as a matter of law:

          • The closing would not have violated the terms of the Bellefonte
            construction permits; and

          • The closing would not have violated the Atomic Energy Act; and

          • The express condition precedent that precluded the closing if it would

                                          1
       Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 7 of 37




               violate any statute or permit should be disregarded; and

           • ND was ready, willing, and able to close the transaction; and

           • This Court has the ability to order TVA to take an illegal act; and

           • The doctrine of equitable estoppel can be utilized to force TVA to take
             an illegal act.

As TVA sets out below, there are genuine issues of material fact on several of these

issues, and ND's arguments on these points disregard controlling law.

                                STATEMENT OF FACTS

A.       Response to ND's statement of undisputed facts

1-8.    Admitted.

9.      The first and third sentences of Paragraph 9 are admitted. TVA disputes the

second sentence because nothing in the resolution limited TVA's CEO's authority

to terminate the agreement to sell Bellefonte only if environmental impact issues

were not satisfactorily addressed. ND Ex. L; ND Ex. M 115: 18-116 :23. 1

10.     TVA admits the first sentence of Paragraph 10. TVA disputes the second

sentence of Paragraph 10 because Mr. Johnson testified that he did not recognize

ND's Exhibit O during his deposition. ND Ex. J at 35:14-18.




     TVA refers to exhibits submitted as part of ND's evidentiary submission in support of
summary judgment (Doc. 72) as "ND Ex." TVA refers to exhibits submitted as part of its
evidentiary submission in support of summary judgment (Doc. 75) as "TVA Ex." As to new
exhibits submitted with this opposition, TV A refers to such exhibits as "Ex." All citations are to
internal page numbers, not PDF page numbers.


                                                2
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 8 of 37




11.     Admitted.

12.     The first and second sentences of Paragraph 12 are admitted. TVA disputes

the third sentence because Mr. Johnson testified that he could not recall ND

requesting that transfer of the Bellefonte construction permits ("CPs") be a closing

condition. ND Ex. J at 32:11-15. Additionally, Ms. Quirk's and Mr. Beach's

testimony does not indicate that they specifically presented the issue of the closing

condition to Mr. Johnson. ND Ex.Mat 37:14-22; ND Ex. Q at 27:25-29:1.

13.     The first sentence of Paragraph 13 is admitted. TVA disputes the second

sentence because $22.2 million is not twice the value of $11.3 million.

14.     TVA disputes Paragraph 14 because Section 7(a)(vii) of the agreement makes

no reference to the NRC, ND Ex. P at 8, and Ms. Quirk testified only that she

"assume[d]" Section 7(a)(vii) would include the NRC, ND Ex.Mat 40:8-23. Ms.

Quirk also testified that she "[could not] say" "[w]hat effect the [representations and

warranties] had on Nuclear Development." ND Ex.Mat 38:18-39:1.

15.     TVA disputes Paragraph 15 because the "authorization" referenced in Section

7(a)(iii) of the Agreement is limited to the authorization provided to TVA's CEO by

the TVA Board. ND Ex. P at 8.

16.     TVA disputes Paragraph 16 because the Agreement does not contain the

express statement alleged by ND. ND Ex. P.




                                          3
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 9 of 37




17.     TVA disputes Paragraph 17 because Section 9(a)(ii) states that the applicable

period is between the "Effective Date and prior to Closing" and that each party

would "provide reasonable cooperation." ND Ex.Pat 9-10; ND Ex.Mat 49:21-23.

18.     TVA disputes the first sentence of Paragraph 18 because Section 6(a)

contained explicit closing conditions that had to be satisfied before TVA was

required to transfer title of Bellefonte to ND. Ex. P at 6-7. The second sentence is

admitted.

19.    Admitted.

20.     TVA disputes the first sentence of Paragraph 20 because the stated purpose of

the meeting was "[t]o introduce the members of Nuclear Development, LLC, and to

discuss issues associated with the submittal of a request to transfer the deferred

construction permit for Bellefonte Nuclear Generating Station (BLN), Units 1 and

2." ND Ex. V at TVABLN00002048. As for the second sentence, to the extent ND

is suggesting that the term "licensing activities" related to its application to transfer

the CPs, it is denied. Ex. 1 (J. Chardos Deel.) at ,r 5. The third sentence is admitted.

21.     Admitted.

22.     TVA disputes Paragraph 22 because Mr. Johnson testified that he intended to

close "[i]f all the conditions were met." ND Ex. J at 53:3-6. In addition, TVA

acknowledged that ND intended to close the transaction, not that the closing would

occur. ND Ex. Z.



                                           4
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 10 of 37




23.     TVA disputes Paragraph 23 because there is nothing in the cited material

suggesting a significant savings for Memphis. ND Ex. AA at 281 :22-282:2, 285: 16-

286:7. Additionally, Mr. Johnson's description of the comments he criticized differs

from the statement in Paragraph 23. ND Ex. J at 46:18-47:22.

24.     TVA disputes Paragraph 24 because Mr. Chandler testified that Mr. Matthews

sent the draft letter to him to review but did not request that TVA submit the consent

letter. ND Ex. BB at 36:16-38:16. Furthermore, Mr. Shea-who is not an attorney,

ND Ex. X at 10:12-18-testified that he was not "involved in any decisions made

by TVA not to provide the NRC with a document that consented to the sale of the

property to [ND]." ND Ex. X at 87:21-88:3.

25.     TVA disputes the first sentence of Paragraph 25 because Ms. Quirk could not

recall the precise date on which she made the request for the meeting. ND Ex. M at

79:6-11. The remaining sentences are admitted.

26.     Admitted.

27.     TVA disputes the first sentence of Paragraph 27 because the email was

expressing concern about the legality of transferring ownership of the Bellefonte site

prior to NRC approval of the transfer of the CPs. ND Ex. DD. TVA disputes the

second sentence because, taken in context, Erin Henderson was responding to a

question about whether ND could seek transfer of the CPs prior to transfer of

ownership of the Bellefonte site. See ND Ex. EE at TVABLN00000627.



                                          5
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 11 of 37




28.     TVA disputes that the memorandum states unequivocally that the CPs could

be lawfully transferred after closing. Instead, Mr. Matthews acknowledged that his

proposed regulatory path "appear[ed] to be a situation of first impression for the

NRC without clear precedent and results in a degree of responsibility and risk to

TVA after closing and until the CP transfers are approved."           ND Ex. FF at

TVABLN00000044.

29.     TVA disputes Paragraph 29 because ND's deposition citation does not

support that statement, and Mr. Chandler testified that the issue of the consent letter

was not discussed on that date. ND Ex. BB at 48:4-13.

30.     Admitted.

31.     The first sentence of Paragraph 31 is admitted. TVA disputes the second

sentence because it does not state the complete question, which included"[w ]hy give

an extension to provide more time to sell it off." ND Ex. J at 93:23-94:1. TVA also

disputes the third sentence because Mr. Johnson's response did not begin with that

statement. ND Ex. J at 94:2-6. TVA disputes the fourth sentence because it is taken

out of context. Although TVA admits Johnson used the quoted language, TVA

disputes that the language can be fairly construed without reading it in context. See

ND Ex. J at 94:2-96:2.

32.     The first sentence of Paragraph 32 is admitted. TVA disputes the second

sentence because it is taken out of context. Although TVA admits Johnson used the



                                          6
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 12 of 37




quoted language, TVA disputes that the language can be fairly construed without

reading it in context. See ND Ex. J at 96:6-97:9.

33.     TVA disputes the first sentence of Paragraph 33 because Mr. Johnson did not

make the decision based on alleged illegality, but instead on actual illegality as

reflected in a legal opinion from a respected nuclear licensing law firm and his own

analysis of the Atomic Energy Act ("AEA") and certain cases. See ND Ex. J at

136:18-137:11, 149:8-23. TVA disputes the second sentence because the cited

testimony does not support the stated proposition, and Mr. Johnson testified that he

made his decision on the length of the extension prior to that time. ND Ex. J at 136:3-

8; ND Ex. S. TVA admits that Mr. Johnson did not take his decision to a meeting

of TVA's Board of Directors, but to the extent this statement suggests that Mr.

Johnson did not take the decision to the Board in any context, it is disputed. See ND

Ex. J at 117:8-13; Ex. 2 (TVA's Am. Resp. to ND's First Interrog.) at 2-4. The last

sentence is admitted.

34.     The first sentence of Paragraph 34 is admitted. TVA disputes the second

sentence because Mr. Blust did not provide any valid legal arguments to refute

TVA's position. See ND Ex. JJ.

35.     TVA disputes Paragraph 35 because ND was not going to close if it was not

comfortable that financing was in place for the project, and at the time of closing,




                                          7
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 13 of 37




ND had not finalized financing for the project. Ex. 3 (F. Haney, Jr. Depo.) at 112:6-

13; ND Ex. KK at 80:19-25; 92:16-19.

36.     TVA disputes Paragraph 36 because ND includes in its calculation of damages

amounts that were incurred prior to the date the contract was signed and because ND

could not identify a reason for a number of the expenditures included in its

calculation. TVA Ex. 8 at 15: 19-16:9; 120:7-124:11; 132:21-136:14; 155:6-157:16;

35:14-36:6; 59:3-7; 79:23-80:10; 81:16-82:8; 82:21-83:7; 83:8-20; 85:16-22; 85:23-

87:8; 87:23-88:9; 89:4-13; 89:23-90:10 & Depo. Ex. 133 & 136. In addition, TVA

disputes Paragraph 36 because the cited deposition testimony does not support the

statement that the amounts were expended in reliance of TVA's performance of the

contract to convey the Bellefonte to ND. See ND Ex. MM at 13:19-14:3. The

statement is further disputed because the itemization of damages includes amounts

that ND admitted were not properly included in its claimed damages. TVA Ex. 8 at

36:7-37:13; 50:13-17; 52:5-15; 55:9-19; 62:19-63:2; 66:14-18; 69:10-17.

37.     TVA disputes ND's statement that the application is "under successful

review" because the NRC has issued no decision on the application. ND Ex. W at

50:9-10; 200:9-17; Ex. 4 (C. Chandler Deel.) at ,r 7. TVA also disputes the second

sentence because the cited evidence does not support the statement that the NRC is

monitoring the litigation. ND Ex. W at 26:13-27:3, 79:6-80:3, 139:9-18. TVA

further disputes the statement because NRC precedent, as discussed later in this



                                         8
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 14 of 37




brief, directly supports TVA's argument that closing the transaction prior to approval

of the transfer of the permits would be unlawful. TVA admits that the NRC has not

submitted any argument in support of either party in this proceeding.

38.     TVA disputes the first sentence of Paragraph 38 because the parties did not

choose a remedy for breach but instead agreed that any party may seek an order of

specific performance to require the performance of any other party's obligations

under the contract. ND Ex. P at § 35. The second sentence is admitted.

B.      TVA's additional undisputed facts

Background Facts

39.     TVA and ND agreed in the Bellefonte Nuclear Site Purchase and Sales

Agreement ("Agreement") that "federal law shall at all times govern the validity,

interpretation, and enforceability ofth[e Agreement]," with Alabama law providing

a backup in the event that there is no applicable body of federal law on a particular

legal or procedural point. ND Ex. P at § 31.

40.     To induce TVA to enter into the Agreement, ND represented and warranted

that "[n]o authorization, consent or approval or order of action of or filing with any

Governmental Authority [wa]s required for the execution and delivery by the Buyer

of th[ e] Agreement or the consummation by the Buyer of the transaction

contemplated hereby." ND Ex.Pat§ 8(a)(vi).

41.     The Agreement contains the following condition in Section 6(a)(v) that was



                                          9
       Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 15 of 37




subject to fulfillment at or before the closing:

               There shall not be in effect at the Closing any law,
               statute, rule, regulation, permit, certificate or binding
               order, decree or decision of any Governmental Authority
               (as defined in Section 9(a)(ii) below) restraining,
               enjoining, or otherwise prohibiting or making illegal the
               consummation of the transactions contemplated by
               this Agreement.

ND Ex.Pat§ 6(a)(v) (emphasis added)

42.      Shortly after execution of the Agreement, TVA's transition team leader sent

timelines to ND showing that the CPs had to be transferred prior to closing. Ex. 1

at ,r,r 2-4 & App. 1.

43.      At no point prior to November 30, 2018, did TVA management tell the TVA

transition team to stop working toward the completion of the activities necessary to

close the sale of the Bellefonte site. Ex. 1 at ,r 6.

44.      TVA's refusal to agree in 2017 to send a letter about the expiration date for

the Unit 2 permit did not impede ND's ability to submit an application to the NRC

for transfer of the CPs. TVA Ex. 6 at 190:9-191 :3.

45.      ND could not have submitted its application to the NRC for transfer of the

CPs sooner if TVA had taken some action. ND Ex. Wat 77:9-13.

46.      ND requested a six-month extension of closing to obtain NRC approval of the

transfer of the CPs and to secure financing for the project. TVA Ex. 6 142:14-143:7.

4 7.     TVA had no obligation under the Agreement to consent to an extension of the



                                            10
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 16 of 37




closing date. TVA Ex. 6 at 141 :10-142:11.

48.     Ordinarily, the NRC does not publicly challenge parties, or otherwise speak,

at public hearings like the one held on August 14, 2018. Ex. 6 (D. Repka Depo.) at

189:14-22.

49.     The NRC told ND in April 2019 that its application for transfer of the CPs

was insufficient. Ex. 5 (4/5/19 NRC letter to W.McCollum); TVA Ex. 5 at 264:1-4.

50.     As of October 13, 2020, the NRC has not issued a decision on ND's

application to transfer the CPs. Ex. 4 at ,r 7.

51.     Each Bellefonte unit contains a partially completed apparatus designed to

sustain nuclear fission in a self-sustaining chain reaction. Ex. 7 (R. Coward Depo.)

at 58:9-16, ND Ex.Bat 143:8-25, ND Ex.Eat 58:19-59:7.

52.     The CPs each state in Section 2 that "[t]he facility ... will be located on the

applicant's site in Jackson County, Alabama," and "applicant" is defined to be TVA.

TVA Ex. 1 at App. 1, § 2.

53.     The CPs each state as a permit condition in Section 3(B) that "[t]he facility

shall be constructed and located at the site as described in the application, in Jackson

County, Alabama." TVA Ex. 1 at App. 1, § 3(B).

54.     As part of the application for the Bellefonte construction permits, TVA

included a Preliminary Safety Analysis Report ("PSAR"), and Section 2.1.2 of the

PSAR, which is entitled "Site Description," includes this description of the site: "The



                                           11
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 17 of 37




exclusion area will be owned by the United States and in the custody of TVA." TVA

Ex. 1 at ,r 4 & App. 2; TVA Ex. 4 at 220:2-5.

55.      The NRC has never approved the transfer of ownership of a plant subject to a

construction permit without first approving transfer of the construction permit. Ex.

8 (S. Burns Depo.) at 335:14-19; Ex. 6 at 85:22-86:8.

56.      In 2017, an NRC official sent ND the NRC 's Procedures for Handling License

Transfers, which states, "License transfers are unique in that they result in the

exchange of ownership and/or the responsibility for operating a nuclear facility.

TVA Ex. 5 at 194:19-195:6 & Depo. Ex. 81, p. ND_003478.

Atomic Energy Act and Construction Permits

57.      In the summer of 2018, Christopher Chandler, a TVA attorney, identified that

transfer of the Bellefonte site to ND without NRC approval could violate the CPs

and the AEA. ND Ex. BB at 41:16-42:12.

58.      TVA informed ND no later than October 2018 about a concern that closing

without NRC approval would cause TVA to violate the CPs. ND Ex. Q at 34:8-24,

83:4-84:3.

59.      On November 12, 2018, ND's general counsel Larry Blust sent TVA a memo

authored by ND's licensing counsel Timothy Matthews. ND Ex. FF; ND Ex.Rat

,r 1.   In his cover email to the memo, Mr. Blust "agreed" that ND's "proposed path

forward to transfer the construction permits in deferred status by filling [sic] the



                                          12
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 18 of 37




application before closing with the approval to occur after closing . . . would be a

case of first impression for the NRC." ND Ex. FF at TVABLN00000043.

60.     In the memo, Mr. Matthews stated that "ND acknowledges that this regulatory

path -- involving temporary separation of ownership of a site for a utilization facility

from the recipient of the permits authorizing its construction -- appears to be a

situation of first impression for the NRC without clear precedent and results in a

degree of responsibility and risk to TVA after closing until the CP transfers are

approved." ND Ex. FF at TVABLN00000044.

61.     In mid-November 2018, TVA notified ND that it discovered an issue under

the AEA concerning the legality of closing without NRC approval. ND Ex. Q at

58:8-14, 61:10-16, 63:21-64:4; ND Ex. BB at 52:1-53:7.

62.     In late November 2018, TVA received an opinion letter from the Pillsbury

firm, TVA's regulatory counsel, advising it that "acquiring or transferring ownership

of Bellefonte (and/or its CPs) without some form of prior NRC consent would be a

violation of the [AEA] and NRC regulations, as they have been previously

interpreted." Ex. 4 at App. 1; ND Ex. J at 112:12-13; ND Ex. BB at 18:3-5.

63.     Prior to November 30, 2018, Chris Chandler contacted Brian Harris at the

NRC to discuss the idea of transferring ownership of the Bellefonte site to ND in

escrow, and Mr. Harris expressed concern about TVA ceding control of the plant

withoutNRC approval. ND Ex. BB at 58:13-59:16.



                                          13
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 19 of 37




TVA CEO's decision not to close the sale of Bellefonte

64.     During an employee forum on November 26, 2018, TVA CEO Bill Johnson

explained to TVA employees: "There's a lot of technical problems with [ND]

closing. Mostly that they don't have a permit from the NRC, so they can't actually

own the site which they think they can do later." ND Ex. J at 97:5-8.

65.     During that employee forum, Mr. Johnson also discussed his "three rules of

the universe" as "lighthearted banter with the group." ND Ex. J at 99:9-100:2.

Mentioning the rules was "one of the things that [he] like[d] to do at the[] events" to

"have little fun and make [the employees] laugh a little bit," but "it had nothing to

do with [Bellefonte]." ND Ex. J at 101:13-17.

66.     On November 29, 2018, Mr. Johnson made the decision that TVA could not

close the next day. ND Ex. J at 101:3-7, 136:18-137:11, 149:14-23. Mr. Johnson

based that decision on the Pillsbury opinion letter and his review of the AEA and

cases cited in that opinion letter. ND Ex. J at 136:18-137:11, 149:14-23.

TVA's 2006 letter to NRC

67.     In 2005, TVA decided that it would not complete the two nuclear reactors at

the Bellefonte site and that it would request that the CPs for those two units be

withdrawn by the NRC. Ex. 4 at ,r 2. In making that decision, TVA abandoned any

intent to complete the design of the units. Id. Thus, once TVA made that decision,

the units at the Bellefonte site were no longer designed to sustain nuclear fission in



                                          14
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 20 of 37




a self-supporting chain reaction. Id.

68.      Consistent with NRC policy, and in support of withdrawal of the CPs, TVA

sent the June 29, 2006, letter to assure the NRC that the Bellefonte site could not

possibly be operated. Ex. 8 at 263:16-266:19.

69.      In 2008, TVA requested the NRC to reinstate the CPs. In making that request,

TVA indicated that it could complete the units. Ex. 4 at     ,r 3.   The NRC reinstated

the CPs and placed them in "terminated plant" status in accordance with the NRC's

Policy Statement on Deferred Plants. Id. Once the NRC reinstated the CPs, the units

were designed to sustain nuclear fission in a self-supporting chain reaction. Ex. 4 at

,r 3.   The NRC then placed the CPs in deferred status in 2010. TVA Ex. 4 at 100:8-

19 & Depo. Ex. 108, p. TVABLN00003942-47.

70.      Under the NRC's Policy Statement on Deferred Plants, a permittee must

comply with all requirements of a construction permit, even if the plant is in deferred

or terminated-but-not-withdrawn status. 52 Fed. Reg. 38077-01, §§ III(A)(l ),

III(A)(3), III(B)(l) (Oct. 14, 1987). In that policy statement, the NRC states that all

regulatory requirements and policy statements applicable to plants under

construction are applicable to plants in deferred status. Id. at III(A)(3), III(A)(5).

C.       Additional disputed facts

71.      Under longstanding NRC practice, there is a difference between (a) a permit

holder wishing to abandon permanently a nuclear project and relinquish its



                                           15
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 21 of 37




construction permit; and (b) a permit holder who suspends active construction of a

nuclear project, but leaves open the possibility that it (or some other party) may

resume construction at some point pursuant to an existing construction permit. Ex.

8 at 332:9-335:10; 337:2-338:12; 343:20-344:13; but see Ex. 6 at 106:1-107:22. In

the former case, the NRC will relinquish any oversight over the site once it is

satisfied the nuclear reactor is not capable of operation. Ex. 8 at 332:9-334:4; 337:2-

338:12; 343:20-344:13; but see Ex. 6 at 106:1-107:22. In the latter circumstance,

the NRC maintains plenary control over the site, even though the nuclear reactor is

not capable of operation and there is no active construction. Ex. 8 at 334:6-335:10;

337:2-338:12; but see Ex. 6 at 106:1-107:22.

72.     Under longstanding NRC practice, before ownership of a plant subject to a

construction permit may be transferred, the NRC must first approve the transfer of

the permit. Ex. 8 at 323:6-9, 325:6-13, 335:14-19; but see Ex. 6 at 53:7-22.

73.     During the negotiation of the Agreement, TVA agreed to defer closing for two

years to allow time for ND to obtain financing and to gain NRC approval for transfer

of the CPs. TVA Ex. 6 at 64:22-72:23 & Depo. Ex. 90; but see TVA Ex. 6 at 69:6-

15, 70:17-71:5.

74.     During a November 15, 2018, call between TVA representatives and Larry

Blust, TVA's General Counsel Sherry Quirk asked Mr. Blust if Timothy Matthews

had rendered a legal opinion on whether closing would be lawful under the AEA.



                                          16
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 22 of 37




Ex. 4 at ,-i 4. Mr. Blust responded that Mr. Matthews said it was not opinionable.

Id.; but see TVA Ex. 6 at 173:2-19.

75.     During a November 19, 2018, Larry Blust stated to TVA representatives that

transferring ownership of the Bellefonte site without NRC approval would violate

the AEA. Ex. 4 at i15; but see ND Ex. BB at 53:21-54:17.

                                    ARGUMENT

I.      Summary judgment should not be entered in ND's favor on whether
        TVA's transfer of the Bellefonte site to ND without NRC approval would
        have been unlawful.

        ND has not established as a matter of law that consummation of the sale of

the Bellefonte site would have been lawful without NRC approval. To the contrary,

there are two separate and independent reasons why such a transfer would not have

been lawful: the transfer would have caused TVA to violate the CPs and it would

have violated the AEA.

        A.    Transfer of ownership to ND would have violated the Construction
              Permits.

        As TVA explained in its motion for summary judgment, TVA would have

violated the terms of the CPs by transferring the site to ND without NRC approval,

which would have been an unlawful act. Doc. 75 at 15-18. ND's cursory discussion

of the permits in its brief does not undermine TVA's argument. Indeed, ND relies

on a misstatement of the permits.

        Contrary to ND's contention, the requirement in Section 3(B) of the permits


                                         17
   Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 23 of 37




that "[t]he facility shall be constructed and located at the site as described in the

application, in Jackson County, Alabama" is an express condition of the permits.

See supra at ,r 53 (emphasis added). And ND does not even bother to address the

fact that a key component of TVA's permit application described the site as "owned

by the United States and in the custody of TVA." Supra at ,r 54; Doc. 75 at 17-18.

Had TVA transferred the site to ND without NRC approval, the facilities covered by

the permits would have been located on a site not owned by the United States and

not in TVA's custody, thereby directly contravening a condition of the permits. As

explained in TVA's summary judgment brief, that would have been unlawful. Doc.

75 at 15-18. ND has presented no basis from which this court could conclude that

ND is entitled to summary judgment on this issue.

      B.     Tran sfer of ownership to ND would have violated the AEA.

      There is also no basis for entry of summary judgment in ND's favor

concerning the separate and independent reason why TVA would have broken the

law by transferring the site to ND without NRC approval, namely that it would have

violated the AEA. At a minimum, there is a genuine issue of material fact as to

whether the Bellefonte units meet the NRC's definition of "utilization facility."

      As ND notes in its brief, Section 101 of the AEA makes it unlawful for any

person to transfer or acquire a utilization facility without an NRC permit. 42 U.S.C.

§ 2131. ND also correctly recognizes that the NRC has defined "utilization facility"



                                         18
    Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 24 of 37




as a "nuclear reactor," which in turn is defined as an "apparatus, other than an atomic

weapon, designed or used to sustain nuclear fission in a self-supporting chain

reaction." 10 C.F.R. § 50.2 (emphasis added). 2

       In its effort to obtain summary judgment, ND ignores the critical evidence that

each Bellefonte unit is designed to sustain nuclear fission in a self-supporting chain

reaction. See supra at        ,r 51.   That evidence by itself creates a genuine issue of

material fact on whether each of the units is a utilization facility, and thus whether

the AEA required ND to have permits in order for the closing to occur. 3

       And there is more relevant evidence that ND fails to mention. ND's general

counsel acknowledged to TVA prior to the closing date that transfer of ownership of

the Bellefonte site without NRC approval would violate the AEA. See supra at ,r 75.

Furthermore, both ND's expert and TVA's expert testified that they knew of no

instance where ownership of a facility subject to a construction permit had ever been

transferred without NRC approval. See supra at ,r 55. And in 2017, an NRC official



2
      Congress assigned to the NRC the duty to determine "by rule of the [NRC]" what equipment
or devices should be deemed to be a "utilization facility" under the AEA. 42 U.S.C. § 2014cc.
The rule promulgated by the NRC containing a definition of "utilization facility" is entitled to
deference. See irifra n.8.
3
      ND points to a letter that TVA wrote in 2006 and a subsequent response from the NRC stating
that each unit at Bellefonte was not a utilization facility at that time. But when that letter was sent
and the NRC responded, the Bellefonte units were not designed to sustain nuclear fission in a self-
supporting chain reaction because TVA had abandoned any intent to complete the units. See supra
at , 67. Thus, the units did not meet the definition of "utilization facility" at that time. When the
Construction Permits were reinstated in 2009, the units were again designed to sustain nuclear
fission, so they met the definition of "utilization facility" from that point to the present. See supra
at, 69.


                                                  19
   Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 25 of 37




sent ND the NRC' s Procedures for Handling License Transfers, which states that the

result of such a transfer is the exchange of ownership. See supra at ,r 56.

      Although this Court need not delve into the NRC's adjudicatory history in

order to deny ND's motion, the NRC's precedents compel the conclusion that it

would violate the AEA for TVA to have transferred ownership of the site to ND

without NRC approval. In its brief, ND ignores a seminal decision showing that

every owner of a facility subject to a construction permit must be a party to the

permit even when construction pursuant to the permit is not underway. See In the

Matter ofPub. Serv. Co. ofInd., Inc., 7N.R.C. 179 (1978).

      In that decision involving the Marble Hill plant, the NRC's Atomic Safety and

Licensing Appeal Board confronted an argument that "Sections 101 and 103 do not

explicitly forbid one to 'own' a nuclear plant site without a license." Id. at 199. The

Board disagreed, ruling that, under Section 101 and Section 103 of the AEA, every

owner of a site for which a construction permit is sought must be a co-applicant for

a construction permit. Id. at 199-200. The Board based its decision on the safety

concerns underlying the Act. Id. at 199-200. Indeed, the Board noted that "it takes

little to appreciate that an owner can influence the actions and attitudes of its tenants

and agents," underscoring the need for the licensing of any owner. Id. at 200.

      The Board issued this ruling in the Marble Hill case even though no

construction pursuant to the permit was underway. Id. at 183. IfND were correct



                                           20
    Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 26 of 37




m its argument that whether a facility is "under construction" is dispositive of

whether an owner must also be a holder of the construction permit, then the Board's

decision would have come out the other way. 4

        Other NRC precedent is consistent in requiring any owner of a facility subject

to a construction permit to obtain NRC approval. In 1978, the NRC addressed a

situation where an entity sought to sell a 20% stake in an under-construction nuclear

plant. The entity that sought to sell the interest argued that the approval requirements

of Section 101 are not triggered until construction of a plant is complete. The NRC

rejected that argument, noting that "it has been the longstanding practice of the

Commission to consider a utilization facility under construction to be a utilization

facility." 5 NRC Letter to Dr. R.G. Asperger, 3/7/1978 at p. 2, n.* (copy attached as


4
      ND erroneously suggests that the NRC's decision in Cincinnati Gas & Elec. Co. (Zimmer
Nuclear Power Station, Unit 1), 20 NRC 765 (1984), supports its argument. ND ignores the critical
factual difference that the owner of the Zimmer plant sought to withdraw its NRC permit. Under
established NRC practice, when a party asks for withdrawal of a permit, the NRC's focus is on
ensuring that the units cannot be operated. In such a circumstance, the NRC is determining that it
can appropriately withdraw the permit and thereby relinquish control over the site. See supra at
,r 71. By contrast, when a permit remains in effect, the NRC maintains plenary control over the
applicable site. Id.
      ND also errs in suggesting that a proposed NRC rule supports its position. Under controlling
circuit precedent, "[p]roposed regulations ... are merely suggestions for comment and have no
legal effect." United States v. Ryals, 480 F.3d 1101, 1107 n.8 (11th Cir. 2007). In addition, the
proposed rule is irrelevant because, even if were in effect today, it would apply only to
decommissioned plants that will not be operated, not to plants subject to a construction permit.
5
      ND's attempt to distinguish this letter because Bellefonte is not under active construction
won't fly. In the letter, the NRC official contrasted the situation of a plant under construction with
one that is completed. There is nothing to suggest that the NRC official meant that a party can be
an owner of a facility subject to a construction permit if the facility is not under active construction
at that moment, and such a parsing of the words "under construction" is inconsistent with the
Marble Hill decision, which is cited in the letter.
      In addition, the NRC applies all regulations and policy statements applicable to plants under


                                                  21
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 27 of 37




Ex. 9). The NRC concluded that "[s]ection 101 of the Act ... requires Commission

approval before and not after an ownership interest is acquired." Id. at 3-4. 6

        Consistent with that decision and the Marble Hill ruling, the NRC has

repeatedly required that any change in ownership (even partial ownership) of a

facility subject to a construction permit must be approved by the NRC before the

transfer occurs. 7 In a decision pertaining to the Seabrook Plant, the NRC could not

have been clearer: "[a]ny transfer of ownership would require [NRC] approval." In

the Matter ofPub. Serv. Co. ofNH v. NRC, 7 N.R.C. 1, 15 (1978). 8

II.     Summary judgment should not be entered in ND's favor on whether ND
        failed to satisfy a condition precedent.

        Summary judgment should not be entered in ND's favor on whether ND failed




construction to plants in deferred status. See supra at, 70. In other words, the NRC treats a
deferred plant, which is subject to a construction permit, as a plant under construction.
6
     The legal interpretations of the NRC reflected in this letter ruling, along with the other NRC
letter rulings cited in this brief, are entitled, at a minimum, to Skidmore deference because of the
thoroughness evident in the NRC's consideration, the validity of its reasoning, its consistency with
earlier and later pronouncements, and the inherent power in the letters to persuade. See Martin v.
Social Security Admin., Comm 'r, 903 F.3d 1154, 1159 (11th Cir. 2018).
7
     See, e.g., NRC Letter to W.C. Tallman, 8/6/1980, at 1-2 & 6, https:// adamswebsearch2.
nrc.gov/webSearch2/main.jsp?AccessionNumber=ML0l 1790530 (attached as Ex. 10); NRC
Letter to L.C. Dail, 10/19/1978, at 1 & 4-5, https:// adamswebsearch2. nrc.gov/webSearch2/
main.jsp? AccessionNumber=ML013100139 (attached as Ex. 11).
8
     This longstanding line of NRC decisions in interpreting the AEA to require an entity to be a
holder of the applicable construction permit before it becomes an owner of an unfinished nuclear
plant is entitled to deference. Courts have long recognized that the AEA "is virtually unique in
the degree to which broad responsibility is reposed in the administering agency, free of close
prescription in its charter as to how it shall proceed in achieving the statutory objectives." Siegel
v. Atomic Energy Comm 'n, 400 F .2d 778, 783 (D.C. Cir. 1968). Due to "the amount of discretion
granted the [NRC] in working to achieve the statute's ends," "the scope ofreview ofNRC actions
is extremely limited." Massachusetts v. NRC, 878 F. 2d 1516, 1523 (1st Cir. 1989) (internal
quotations and citations omitted).


                                                22
   Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 28 of 37




to satisfy the express condition precedent that there would not be in effect at the

closing any law, statute, rule, or permit making illegal the consummation of the

transactions contemplated by the Agreement. See supra at ,r 41. Having voluntarily

agreed to include this provision in the Agreement, ND cannot escape its application.

      As explained in TVA's summary judgment brief, the plain meaning of the

condition precedent in § 6(a)(v) must be applied. Doc. 75 at 18-20. Because it

would have been illegal under the AEA and the CPs for TVA to transfer ownership

of the Bellefonte site to ND without NRC approval, the condition precedent was not

satisfied, so TVA did not breach the Agreement by failing to close. Id.

      ND's effort to dodge this condition precedent, which is based largely on non-

federal-law cases, cannot succeed. The fact that ND and TVA had a section in the

Agreement expressly spelling out the conditions precedent, including the one at

issue, (ND Ex. P at § 6) removes any doubt that the provision must be applied as

written. See Korea Devel. Corp. v. United States, 9 Cl. Ct. 167, 174-76 (1985);

Apotex Inc. v. Sanoji-Aventis, 2009 WL 10688058, at *3 (D.N.J. June 30, 2009).

      There is no merit to ND' s argument that the condition precedent at issue

would render meaningless other provisions of the Agreement. "[No] provision

[should] be construed as being in conflict with another unless no other reasonable

interpretation is possible." United States v. Johnson Controls, Inc., 713 F.2d 1541,

1555 (Fed. Cir. 1983); accord Guar. Fin. Servs., Inc. v. Ryan, 928 F.2d 994, 999-



                                        23
    Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 29 of 37




1000 (11th Cir. 1991). Both TVA in§ 7(a)(vii) and ND in§ 8(a)(vi) warranted that

no further approval of a governmental authority was needed to consummate the

transactions contemplated by the Agreement. See supra at ,-i 40; ND Ex. P at

§ 7(a)(vv). Nothing in those representations as written has any impact on the

condition precedent in § 6(a)(v), and applying the plain meaning of§ 6(a)(v) does

not render the representations meaningless. Indeed, the representations and § 6( a)(v)

are entirely consistent. 9

       Nor is ND correct in arguing that the closing condition in § 6(a)(v) would

render meaningless the provision in § 1(e) concerning ND' s ability to notify TVA

that ND did not seek to transfer the CPs, which would trigger TVA's obligation to

terminate them. If ND had exercised its option under § 1(e) prior to closing, TVA

could have had the permits withdrawn by the NRC. If they were withdrawn (as had

already happened once between 2006 and 2009), then it would have violated neither

the AEA nor the CPs for TVA to transfer ownership of the Bellefonte site without

NRC approval. Thus, ND is simply wrong in stating that the condition precedent in

§ 6(a)(v) would have nullified that part of§ l(e). 10


9
     Both TV A and ND made a mistake in making those representations. But the fact that the
parties made erroneous representations does not mean that the representations conflict with the
condition precedent in § 6(a)(v). In fact, there is a separate condition precedent requiring that the
representations made by the parties remain true at the time of closing. ND Ex.Pat§ 6(a)(iv).
10
     ND is also wrong in asserting that the last sentence of§ l(e) "expressly anticipates" that ND
would not get NRC approval of the transfer of the permits, but TVA would nonetheless be required
to close even if it would be illegal to do so. Doc. 71 at 23. Section l(e) pertains not only to the
CPs, but also to certain air and water permits issued by ADEM. ND Ex.Pat Sch. l(e). The last


                                                24
    Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 30 of 37




       ND engages in wishful thinking in arguing that § 6(a)(v) should only be

applied to laws or regulations passed after the execution of the Agreement. ND does

not explain why the parties would have been willing to engage in illegal conduct if

the law or regulation being violated predated November 2016. More to the point, if

the parties had wanted to limit § 6(a)(v) in that way, they could have. But they

didn't, so the plain, unambiguous language of the provision must be applied.

       Finally, because § 6(a)(v) is unambiguous, there is no basis to resort to

extrinsic evidence to determine its meaning. Coast Fed. Bank, FSB v. United States,

323 F.3d 1035, 1040-41 (Fed. Cir. 2003) ("When the contractual language is

unambiguous on its face, our inquiry ends and the plain language of the Agreement

controls."). But if there were ambiguity as ND suggests, then there is a genuine

issue of material fact as to the parties' intent. While ND focuses on TVA's refusal

to make the transfer of any permit a condition of the Agreement, ND ignores the

evidence that TVA extended the period in the Agreement between execution and

closing to two years to provide ample time for ND to obtain NRC approval. See

supra at ,r 73. In short, TVA's refusal to condition closing on the transfer of all the




sentence simply states that TVA's obligations under § 1(e) cease if a government authority does
not approve the transfer of one or more of those permits before closing. The cessation of TV A's
obligations under § 1(e) does not in any way mean that TVA was obligated to close if doing so
would be illegal. In short, ND grossly overstates the import of that last sentence in § 1(e).


                                              25
       Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 31 of 37




various permits does not compel a conclusion that TVA would be required under the

contract to transfer ownership of the site, even if doing so were unlawful. 11

III.     Summary judgment should not be entered in ND's favor on its specific
         performance claim because there is evidence that ND was not ready,
         willing, and able to close.

         Summary judgment also cannot be entered on ND's specific performance

claim because there is a genuine issue of material fact as to whether ND was ready,

willing, and able to close on the closing date. It is settled law that a party cannot

obtain specific performance if it was not ready, willing, and able to perform its

contractual obligations. See, e.g., Durden v. Furniture Fair ofDothan, Inc., 348 So.

2d 1375, 1376 (Ala. 1977); Cudd v. Wood, 89 So. 52, 54 (Ala. 1921). ND would

not have closed if it was not comfortable that the financing would be in place, and

according to Franklin Haney, Sr., "as of November 30th, 2008 [ND] had not

finalized financing for the Bellefonte Project." See supra at ,r 35. Thus, there is a

genuine issue of material fact as to whether ND was ready, willing, and able to close.

IV.      Summary judgment should not be entered in ND's favor on TVA's
         affirmative defense of illegality.

         Summary judgment cannot be entered in ND's favor on TVA's affirmative

defense of illegality. ND's argument on this point should be rejected because it

relies on misstatements of applicable law. Even though the Agreement designates


11
    Furthermore, ND is simply wrong in suggesting that TVA never made ND aware before
November 9, 2018, of any concern about the legality of transferring ownership without NRC
approval. See supra at ,r 58.


                                              26
     Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 32 of 37




federal law as controlling, see supra at ,r 39, ND cites to an array of non-federal-law

cases concerning how the illegality defense is applied in specific jurisdictions. 12

What ND does not cite is the controlling federal-law case on the illegality defense.

       In addressing the illegality defense, the U.S. Supreme Court held that "illegal

promises will not be enforced in cases controlled by the federal law." Kaiser Steel

Corp. v. Mullins, 455 U.S. 72, 77 (1982). According to the Supreme Court, "[t]he

power of the federal courts to enforce the terms of private agreements is at all times

exercised subject to the restrictions and limitations of the public policy of the United

States as manifested in ... federal statutes .... " Id. at 83-84 (internal quotations and

citation omitted). "Where the enforcement of private agreements would be violative

of that policy, it is the obligation of courts to refrain from such exertions of judicial

power." Id. at 84 (internal quotation and citation omitted). 13 In other words, "where

a promise can only be enforced by commanding unlawful conduct-then the

principle that illegal promises will not be enforced in cases controlled by the federal




12
     See Troutman v. S. Ry. Co., 441 F.2d 586 (5th Cir. 1971) (Georgia law); Grimes v. Alfa Mut.
Ins. Co., 227 So. 3d 475 (Ala. 2017) (Alabama law); Palmer v. Chamberlain, 191 F.2d 532 (5th
Cir. 1951) (Missouri law); Unger v. Leviton, 787 N.Y.S.2d 625, 628-29 (Sup. Ct. 2004) (New
York law); Alfa Specialty Ins. Co. v. Jennings, 906 So. 2d 195 (Ala. Civ. App. 2005) (Alabama
law); Smithy Braedon Co. v. Hadid, 825 F.2d 787 (4th Cir. 1987) (D.C., Maryland, & Virginia
law); Goodwin v. Tr. Co. of Columbus, 242 S.E.2d 302 (Ga. App. 1978) (Georgia law).
13
     The Kaiser Steel holding fatally undermines ND's argument that this Court should assess
whether the contract requirement at issue subverts the public policy underlying the statute that is
being violated. As Kaiser Steel makes clear, a violation of the terms of a statute necessarily
subverts the public policy expressed in the statute. In any event, failure to enforce the statutory
requirements in this case would subvert the jurisdiction of the NRC. See Ex. 8 at 209:4-210:20.


                                                27
     Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 33 of 37




law takes center stage and does not admit of exceptions." Bassidji v. Goe, 413 F.3d

928, 936-37 (9th Cir. 2005) (internal quotation omitted). 14 ND's public policy

arguments provide no avenue to circumvent this controlling rule-as the Supreme

Court made clear in Kaiser Steel, a statutory requirement is mandatory public policy.

        As applied in this case, the illegality defense under federal law means that this

Court cannot enforce the closing requirement under the Agreement if it would be

unlawful for TVA to transfer ownership of the Bellefonte site without NRC

approval. As explained above, ND cannot establish that it is entitled to summary

judgment on whether such a transfer of ownership would cause TVA to violate the

AEA or the CPs. With those issues foreclosed from summary judgment, then ND's

request for summary judgment on the illegality defense is also foreclosed.

v.      Summary judgment should not be entered in ND's favor on its equitable
        estoppel argument.

        Summary judgment should not be entered on ND's equitable estoppel

argument. As TVA explained in its summary judgment brief, equitable estoppel

does not apply as a matter of law for two separate and independent reasons. First,

equitable estoppel cannot be employed to require a party to undertake an illegal act.

See Doc. 75 at 22-23. Second, ND cannot establish that it should not have known



14
     Although ND cites dicta in a Federal Circuit case to suggest that courts have the ability to
enforce a contract even if it violates a statute, that case is not on point. The Federal Circuit in that
case found that the contract at issue did not contravene a statutory requirement. See Seh Ahn Lee
v. United States, 895 F.3d 1363, 1372 (Fed. Cir. 2018).


                                                  28
   Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 34 of 37




the true facts, which is an element of equitable estoppel. See Doc. 75 at 23-24.

      In addition to those reasons, ND also cannot establish as a matter of law that

it reasonably and detrimentally relied on TVA's representation, which ND admits is

another element of equitable estoppel. There is at least a genuine issue of material

fact as to whether ND actually relied on TVA's representation in§ 7(a)(vii) because

it made the same representation in§ 8(a)(vi). See In re BCP Mgmt., Inc., 320 B.R.

265, 279 (Bankr. D. Del. 2005) (rejecting PwC's estoppel theory because "PwC has

not demonstrated any reliance on representations of BCPM because PwC made the

same representations to this Court."). And even if ND could establish that it relied

on TVA's representation, ND cannot establish that any such reliance was reasonable.

Reliance on TVA's representation would not have been reasonable because a party

cannot rely on a Government agent's statement about what the law is; instead,

everyone is charged with knowledge of federal laws and regulations. See Fed. Crop

Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).

      As part of its equitable estoppel argument, ND asserts, without citation to any

authority, that "principles of equity" (apparently without regard to the elements for

equitable estoppel) compel summary judgment because "TVA consistently

attempted to thwart ND's efforts to effectuate the transfer." Doc. 71 at 28. ND,

however, ignores the genuine issues of material fact that exist on whether TVA

thwarted ND's efforts. ND's general counsel admitted that TVA had no obligation



                                         29
      Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 35 of 37




under the Agreement to consent to an extension of the closing date, and he also

acknowledged that TVA's refusal to agree in 2017 to send a letter about the

expiration date for the Unit 2 permit did not adversely affect ND. See supra at ,-r 44,

4 7. ND' s licensing lawyer admitted that ND could not have submitted its application

to the NRC for transfer of the CPs sooner if TVA had taken some action. See supra

at ,-r 45. In addition, TVA's in-house lawyer disputes that TVA was ever asked to

submit the draft letter consenting to the transfer, and, in any event, TVA's failure to

consent did not preclude NRC action before the closing date because the NRC told

ND in April 2019 that its application was insufficient. See supra at ,-r,-r 24, 49.

VI.     ND cannot recover ancillary monetary relief as incidental damages.

        ND cannot recover the "ancillary monetary relief' that it seeks. The only

authorities that ND cites in support of this relief are two Alabama cases relating to

the award of incidental damages. Doc. 71 at 30. But as TVA explained in its

summary judgment brief, ND agreed in the Agreement that it could not recover

incidental damages. See Doc. 75 at 25-26. Nor does Section 33 of the Agreement

support this relief as ND argues. That section provides for interest "on the amount

awarded" in a court proceeding, not interest on amounts that ND paid pursuant to

the Agreement's terms that are not awarded as damages. ND Ex.Pat§ 33.

                                   CONCLUSION

        Based on the foregoing reasons, ND's motion should be denied.



                                           30
Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 36 of 37




  Respectfully submitted this 14th day of October, 2020.



                                 s/ Matthew H Lembke
                                 Attorney for Defendant

                                 OF COUNSEL:
                                 Matthew H. Lembke
                                 Riley McDaniel
                                 BRADLEY ARANT BO ULT CUMMINGS     LLP
                                 1819 Fifth Avenue North
                                 Birmingham, Alabama 35203-2119
                                 Telephone: (205) 521-8000
                                 Facsimile: (205) 521-8800
                                 mlembke@bradley.com
                                 rmcdaniel@bradley.com

                                 David D. Ayliffe
                                 Jill McCook
                                 Office of the General Counsel
                                 TENNESSEE VALLEY AUTHORITY
                                 400 West Summit Hill Drive, WT6
                                 Knoxville, Tennessee 37902
                                 Telephone: (865) 632-3052
                                 ddayliffe@tva.gov
                                 jemccook@tva.gov




                                   31
   Case 5:18-cv-01983-LCB Document 86-83 Filed 10/14/20 Page 37 of 37




                         CERTIFICATE OF SERVICE

      I hereby certify that on October 14, 2020, a true and correct copy of the
foregoing was filed electronically with the Clerk of Court using the CM/ECF
system, which will send electronic notification of such filing to all counsel of
record:

                                Caine O'Rear, III
                                HAND ARENDALL HARRISON SALE, LLC
                                Post Office Box 123
                                Mobile, Alabama 36601
                                corear@handarendall.com

                                Edward Shane Black
                                HAND ARENDALL LLC
                                102 South Jefferson Street
                                Athens, Alabama 35611
                                sblack@handarendall.com

                                Larry David Blust
                                HUGHES SOCOL PIERS RESNICK DYM, LTD.
                                70 West Madison Street, Suite 4000
                                Chicago, Illinois 60602
                                lblust@hsplegal.com


                                              s/ Matthew H Lembke
                                                OF COUNSEL




                                         32
